DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/24/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8-9, 11, 15-16, 18 is rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Seetzen (U.S Pub: 20070268695).
Regarding to Claim 1, Seetzen teaches a computer-implemented method for configuring a plurality of screen pixels (fig. 1, pixels 13 include 13R, 13G, and 13B, 
determining a first color value (fig. 1A, effective luminance pattern (ELP) computes and determines first color value such as red, para. [0045] [0046]) associated with a first portion of a first image (fig. 1-1A, display image data 11, para. [0034]);
determining a first screen pixel (fig. 1-1A, determine first pixel 13 includes 13R, para. [0030] [0045]) responsible for displaying at least part of the first portion of the first image (fig. 1-1A, display image data 11, para. [0034] [0043]); 
determining a first distance between a first single emitter that emits light of a particular color value and the first screen pixel (fig. 1A, within a first range (aka, distance) of LEDs 16 that emits light of particular color to the first pixel 13 such as 13R, para. [0032] [0043] [0045]), wherein the first single emitter emits light of a second color value (fig. 1A, the LEDs 16 emits light of different mixtures of colors to the modulator 12 (aka, LCD display panel with pixels 13) such as green color value, para. [0030] [0032]);
determining, based on the first distance (fig. 1A, within the first range (aka, distance) of LEDs 16 that emits light of particular color to the first pixel 13 such as 13R, para. [0032] [0043] [0045]), a third color value of light that is contributed to the first screen pixel by the first single emitter (fig. 1A, the LEDs 16 emits light of different mixtures of colors to the modulator 12 (aka, LCD display panel with pixels 13) such as blue color value, para. [0030] [0032]), wherein the third color value is different than the second color value (such as the blue color is different mixtures color of green color, para. [0032]); and

	Regarding to Claims 5 and 15, Seetzen teaches the computer-implemented method of claim 1, the system of claim 11, wherein configuring the first screen pixel (fig. 1-1A, determine first pixel 13 includes 13R, 13G, and 13B, para. [0030] [0045]) to output light (i.e. projecting light, para. [0032]) having the first color value (fig. 1A, effective luminance pattern (ELP) computes and determines first color value such as red, para. [0043] [0045] [0046]) comprises: 
evaluating the function of the first color value (fig. 1A, determine color 1 illuminator values 21-1, para. [0045] [0046]) and the third color value (fig. 1A, determine color 2 illuminator values 21-3, para. [0045] [0046]) by dividing the first color value (fig. 1A, separating individual color values by determine color 1 illuminator values 21-1, para. [0045] [0046]) by the third color value (fig. 1A, determine color 3 illuminator values 21-3, para. [0045] [0046]) to generate a first percentage (e.g. 15% of first and second color ratio, para. [0060]); 
configuring the first screen pixel (fig. 1-1A, first pixel 13 includes 13R, 13G, and 13B, para. [0030] [0045]) to filter a first color component of light (i.e. color filters to filtered red, green, blue of each light color, para. [0030]) based on the first percentage (e.g. 15% of first and second color ratio, para. [0060]); and 

Regarding to Claims 6 and 16, Seetzen teaches the computer-implemented method of claim 5, the system of claim 15, wherein configuring the first screen pixel (fig. 1-1A, determine first pixel 13 includes 13R, 13G, and 13B, para. [0030] [0045]) to filter the first color component of light (i.e. color filters to filtered red, green, blue of each light color, para. [0030]) comprises adjusting a first valve (i.e. adjusting light intensities or spread functions color value, para. [0059]) associated with the first screen pixel (fig. 1-1A, determine first pixel 13 includes 13R, 13G, and 13B, para. [0030] [0045]) based on the first percentage (e.g. 15% of first and second color ratio, para. [0060]), wherein the first valve (i.e. adjusting light intensities or spread functions color value, para. [0059]) controls an amount of red light filtered (i.e. color filter filtered red color) by the first screen pixel (fig. 1-1A, determine first pixel 13 includes 13R, 13G, and 13B, para. [0030] [0045]).
Regarding to Claim 8, Seetzen teaches the computer-implemented method of claim 1, wherein the first screen pixel (fig. 1-1A, first pixel 13 includes 13R, 13G, and 13B, para. [0030]) comprises a liquid-crystal display pixel (fig. 1, LCD panel 12, para. [0030]).
Regarding to Claim 9, Seetzen teaches the computer-implemented method of claim 1, wherein the first single emitter (fig. 1A, LEDs 16, para. [0043]) comprises a light-emitting diode (fig. 1, LEDs 16, para. [0030]).
	Regarding to Claim 11, Seetzen teaches a display system, comprising: 
a display screen (fig. 1, display panel 10, para. [0027]), including: 
a plurality of light sources (fig. 1, LEDs 16 including emitters red, green, and blue light, para. [0028]), and 
a plurality of screen pixels that emit light (fig. 1, display panel 10 with pixels 13 luminance light, para. [0030] [0034]) when illuminated by the plurality of light sources (fig. 1, LEDs 16 including emitters emit red, green, and blue light, para. [0028]); and 
a display controller that causes the display screen to display a first image (fig. 1, the controller 19 generates image and displayed on the display panel 10, para. [0027] [0034]) by performing the steps of: 
determining a first color value associated with a first portion of the first image (figs. 1-1A, effective luminance pattern (ELP) computes and determines first color value such as red and display image data 11 at the pixel, para. [0034] [0045] [0046]), 
determining a first screen pixel included in the plurality of screen pixels (fig. 1-1A, determine first pixel 13 includes 13R, 13G, and 13B, para. [0030] [0045]) that is responsible for displaying at least part of the first portion of the first image (fig. 1-1A, display image data 11, para. [0034] [0043]), 

determining, based on the first distance (fig. 1A, within the first range (aka, distance) of LEDs 16 that emits light of particular color to the first pixel 13 such as 13R, para. [0032] [0043] [0045]), a third color value of light that is contributed to the first screen pixel by the first single emitter (fig. 1A, the LEDs 16 emits light of different mixtures of colors to the modulator 12 (aka, LCD display panel with pixels 13) such as blue color value, para. [0030] [0032]), wherein the third color value is different than the second color value (such as the blue color is different mixtures color of green color, para. [0032]), and 
configuring the first screen pixel to output light having the first color value (fig. 1A, first pixel 13 such as 13R projecting light red color image, para. [0032]) based on a function of the first color value and the third color value (such as based on first single emitter emits different mixtures of colors such as red and blue color, para. [0032]).
Regarding to Claim 18, Seetzen teaches the system of claim 11, wherein the first screen pixel (fig. 1-1A, determine first pixel 13 includes 13R, 13G, and 13B, para. .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seetzen (U.S Pub: 20070268695) in view of Harbers et al (U.S Pub: 20050073495) (Herein “Harbers”).
Regarding to Claim 2, Seetzen teaches the computer-implemented method of claim 1, wherein determining the first distance comprises data associated with a display screen (fig. 1A, within a first range (aka, distance) of LEDs 16 that emits light of particular color to the first pixel 13 such as 13R, para. [0032] [0043] [0045]) that 
but Seetzen does not teach wherein determining the first distance comprises evaluating geometry data associated with a display screen that includes the first screen pixel and the first single emitter.
	However, Harbers teaches wherein determining the evaluating geometry data (fig. 11A, size geometry data of the display panel, para. [0033] [0034]) associated with a display screen (i.e. LCD panel 14, para. [0027]) that includes the first screen pixel (i.e. LCD pixels 14 for example Red pixel, para. [0020] [0026] [0027]) and the first single emitter (i.e. LEDs 24, para. [0027]).

    PNG
    media_image1.png
    488
    611
    media_image1.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Seetzen with Harbers to provide the display panel geometry configuration to increases or decreases in size, thickness, and brightness of the display panel so that the display panel to displayed a high efficiency, good color uniformity, and spatially and temporal adjustable luminance profile, for obtaining better contrast and lower power consumption at a low cost.
Regarding to Claim 12, Seetzen teaches the system of claim 11, wherein the display controller (fig. 1A, controller 19, para. [0043]) determines the first distance associated with the display screen (fig. 1A, within a first range (aka, distance) of LEDs 16 that emits light of particular color to the first pixel 13 such as 13R, para. [0032] [0043] [0045]), wherein indicates different distances between the plurality of light sources (fig. 1A, ranges of 13R, 13G, 13B between LEDs 16, para. [0043]) and the plurality of screen pixels (fig. 1A, pixels 13 including 13R, 13B, 13G, para. [0030] [0043]).
but Seetzen does not teach wherein the display controller determines the evaluating geometry data associated with the display screen, wherein the geometry data indicates different distances between the plurality of light sources and the plurality of screen pixels.
	However, Harbers teaches wherein the display controller (fig. 11A, LEDs 24, para. [0033]) determines the evaluating geometry data (fig. 11A, size geometry data of the display panel, para. [0033] [0034]) associated with the display screen (i.e. LCD panel 14, para. [0027]), wherein the geometry data (fig. 11A, size geometry data of the display panel, para. [0033] [0034]) indicates different distances (fig. 12A, range of different displays, para. [0035]) between the plurality of light sources and the plurality of screen pixels (i.e. LEDs 24 and LCD panel 14, para. [0020] [0021] [0036]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Seetzen with Harbers to provide the display panel geometry configuration to increases or decreases in size, thickness, and brightness of the display panel so that the display panel to displayed a high efficiency, good color uniformity, and spatially and temporal adjustable 
Regarding to Claim 20, Seetzen teaches a subsystem included in a display device (fig. 1, display panel 10, para. [0027]) for configuring a plurality of pixels (fig. 1, pixels 13 include 13R, 13G, and 13B, para. [0030]) to display an image (fig. 1, display panel 10 displays image data 11, para. [0034]), the subsystem comprising:
a first single emitter that emits light of a particular color value based on a first image to be displayed (fig. 1A, LEDs 16 that emits light of particular color to the first pixel 13 such as 13R, para. [0032] [0043] [0045]), wherein the first single emitter illuminates a first screen pixel (fig. 1-1A, LEDs 16 illuminates a first pixel 13 includes 13R, 13G, and 13B, para. [0043]) when supplied with the luminance pattern (fig. 1A, illuminator control signal 17, para. [0043]), and wherein the first single emitter emits light (fig. 1A, 3, the LEDs 16 projecting light, para. [0032]) of a first color value (fig. 1A, effective luminance pattern (ELP) computes and determines first color value such as red, para. [0045] [0046]);
a contribution module (fig. 1A, illuminator controller 19, para. [0043]) that determines, based on a first distance between the first single emitter and the first screen pixel (fig. 1A, within a first range (aka, distance) of LEDs 16 that emits light of particular color to the first pixel 13 such as 13R, para. [0032] [0043] [0045]), a second color value contributed to the first screen pixel by the first single emitter (fig. 1A, the LEDs 16 emits light of different mixtures of colors to the modulator 12 (aka, LCD display panel with pixels 13) such as green color value, para. [0030] [0032]), wherein the second color value is different than the 
a first functional operator that divides (fig. 1A, the controller 19 divides, para. [0045]) the second color value (i.e. green color 13G, para. [0045]) by a third color value (i.e. blue color 13G, para. [0045]) associated with a first portion of the first image (i.e. first 21-1 image data or red pixel) to generate a first percentage (i.e. percentage of light intensity such as 10% or 15%, para. [0059] [0060]), wherein a display screen (fig. 1, LCD 10, para. [0027]) included in the display device displays (i.e. LCD panel or modulator 12, para. [0027]) at least part of the first portion of the first image (i.e. first 21-1 image data or red pixel) based on the first percentage (i.e. percentage of light intensity such as 10% or 15%, para. [0059] [0060]).
but Seetzen does not teach wherein a current module that determines a first current level to be supplied to a first single emitter based on a first image to be displayed, wherein the first single emitter illuminates a first screen pixel when supplied with the first current level, and wherein the first single emitter emits light of a first color value.
	However, Harbers teaches wherein a current module (fig. 7B, a control unit 38, para. [0026] [0027]) that determines a first current level (fig. 7B, adjusts the gray scale level current, para. [0026] [0027]) to be supplied to a first single emitter (i.e. LEDs 24, para. [0026] [0027]) based on a first image to be displayed (i.e. image of gray scale level displayed on the LCD pixels, para. [0027] [0031]), wherein the first single emitter (i.e. LEDs 24, para. [0026] [0027]) illuminates a first screen pixel (i.e. LCD pixels 14 for 

    PNG
    media_image2.png
    663
    590
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    501
    597
    media_image3.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Seetzen with Harbers to provide the control unit (aka, current module) to supplies the adjusted current level to the LEDs to control the brightness of the LEDs and supplies to the LCD pixels to have a high efficiency, good color uniformity, and spatially and temporal adjustable luminance profile, for obtaining better contrast and lower power consumption at a low cost.
Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seetzen (U.S Pub: 20070268695) in view of Hagood, IV (U.S Pub: 20110205259).
Regarding to Claims 3 and 13, Seetzen teaches the computer-implemented method of claim 1, the system of claim 11, wherein determining the third color value (fig. 1A, effective luminance pattern (ELP) computes and determines first color value such as blue, para. [0045] [0046]) comprises evaluating (i.e. determining the luminance colors, para. [0045] [0046]), based on the first distance (fig. 1A, first range, para. [0043]) by a plurality of distances (fig. 1A, within a first range (aka, distance) of LEDs 16 that emits light of particular color to the first pixel 13 such as 13R, para. [0032] [0043] [0045]).
but Seetzen does not disclose wherein a first mapping that indicates a plurality of color values indexed.
	However, Hagood teaches wherein a first mapping (e.g. red color mapping image, para. [0157]) that indicates a plurality of color values indexed (i.e. pixels indexed truecolor values, para. [0179] [0180]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Seetzen Hagood to provide the controller to determining a gamma parameter for use in displaying at least one image frame base on the selected display mode to receive image data corresponding to an image frame to outputting different color based on the image data and determined gamma parameter so that to improved brightness level.
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seetzen (U.S Pub: 20070268695) in view of Hagood, IV (U.S Pub: 20110205259) and further in view of Xu et al (U.S Pub: 20140327710) (Herein “Xu”).
Regarding to Claims 4 and 14, Seetzen teaches the computer-implemented method of claim 3, the system of claim 13, further comprising:
configuring a second screen pixel (fig. 1, pixels 13 include 13R, 13G, and 13B, para. [0030]) to transmit received light (i.e. each pixel 13 emitting light from LED 16, [0043]); 
selecting a second single emitter (i.e. selecting the green light source LED 16, para. [0032] [0076]) that is included in the display screen (fig. 1, display panel 10, para. [0027]) and resides at a second light source (i.e. light source LEDs 16, para. [0030]) from the second screen pixel (fig. 1, pixels 13 include 13R, 13G, and 13B, para. [0030]); 
causing the second single emitter (i.e. the green light source LED 16, para. [0032]) to illuminate the second screen pixel (i.e. emitting light on the 13G green pixel, [0032]); 
obtaining a measurement of a color value (fig. 1A, computing/calculating the color value or RGB (13R/13G/13B), para. [0046]) associated with light emitted by the second screen pixel (i.e. emitting light on the pixel 13, [0047]) when illuminated by the second single emitter (i.e. emitting green light source on the LED, [0030] [0043]).
but Seetzen and Hagood do not disclose further comprising generating the first mapping by: a second single emitter that is included in the display screen and resides at a second distance from the second screen pixel; and generating a map entry that includes the second distance and the measurement of the color value.

a second single emitter (fig. 1A, 14B’ from LED 12a, para. [0045]) that is included in the display screen (fig. 1A, 24a, display panel, para. [0043]) and resides at a second distance (i.e. offset distance of LEDs) from the second screen pixel (fig. 3B, F2 pixel, para. [0066] [0075]); and 
generating a map entry (fig. 2, created a map of image data, para. [0067]) that includes the second distance (i.e. offset distance of LEDs) and the measurement of the color value (i.e. the offset amount of red, green, blue color value, para. [0052] [0053]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Seetzen and Hagood with Xu to provide an offset distance space between the rear LED panel and the front LCD panel to find an optimal solution targeting at each individual output pixel so that the display panel displays high dynamic ranges at high spatial resolutions and temporal resolutions to improved and/or enhanced display images.
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seetzen (U.S Pub: 20070268695) in view of Brown Elliott et al (U.S Pub: 20090174638) (Herein “Brown Elliott”).
Regarding to Claims 7 and 17, Seetzen teaches the computer-implemented method of claim 1, the system of claim 11, but Seetzen does not teach wherein 
However, Brown Elliott teaches (Figs. 1A-1B, 7, 9) wherein determining the first color value (fig. 7, red subpixels 706, para. [0056]) associated with the first portion (i.e. group of red subpixels, para. [0056]) of the first image (i.e. red image data) comprises sampling the first portion (i.e. sampling of red image data value, para. [0066]) of the first image (i.e. red image data, para. [0056] [0066]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Seetzen with Brown Elliott to provide the backlight to adjust the color of the backlight luminance and provides an additional degree of freedom to increase the dynamic range and color purity of the display.
Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
None of the cited references teach, suggest, or disclose such that the LED backlight panel evaluates a second mapping of the display panel by based on the first current level of the first screen pixel to determining a fourth color value and to re-configure the first screen pixel to output light as the first color value based on a first .

    PNG
    media_image4.png
    651
    961
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed on 08/24/2021 have been fully considered but they are not persuasive. 
The Applicant argued that Seetzen do not teach, suggest, and/or disclose determining a first distance between a first single emitter that emits light of a particular color value and the first screen pixel, where the first single emitter emits light of a second color value; based on the first distance, a third color value of light that is contributed to the first screen pixel by the first single emitter, where the third color value is different that the second color value.  
However, the Examiner respectfully disagrees with the Applicant assertions.  After the Examiner carefully and thoroughly examining the independent claims wording and language interpretations, the Examiner found that Seetzen discloses an illuminator control signals 17 determine an intensity for driving each of LEDs 16 projecting a desired light pattern onto the LCD 12 pixels 13 such that the intensity of light can be achieved within the range (aka, distance) of the LCD pixels 13s and the LEDs 16 .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627